Detailed Action
1. 	This Action is in response to Applicant's amendment filed on April 25, 2022. Claims 2, 5, 7, 8, 14, 16 and 18-21 have been canceled, therefore, claims 1, 3, 4, 6, 9-1315 and 17 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1, 3, 4, 6, 9-13, 15 and 17 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1 and 15, the prior art of record of Naguib discloses at paragraph 5; the central wireless device and the peripheral wireless devices communicate ranging measurement messages and responses using an ultra-wideband (UWB) wireless communication protocol.
However, after the amendment to claims 1, 3, 4, 6, 9-13, 15 and 17, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1, 3, 4, 6, 9-13, 15 and 17 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding obtain a first ranging result using the STS and a second ranging result,  using the preamble, presented on page 8 of response filed on April 25, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	McCorkle; John W. (US 8451936 B2) discloses in the abstract: establishing a communication link with a remote device over a UWB medium using a multiple access protocol; determining a distance between the local device and the remote device
	STROIESCU; Florin et al. (US 20190113631 A1) discloses at paragraph 19: an ultrawideband receiver which receives UWB data for determining the UWB position of the portable tag with reference to the primary and secondary beacons
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
May 3, 2022